Felton, J.,
dissenting. I think the only recourse the defend-. ant had in this case was rescission, and there was no offer to restore and no plea setting it up. The note provided that if the property was not returned in ten days any defects were waived. The purchaser was on notice that he had ten days within which to deter•mine, under the terms of the note, whether the mules were suited for the purpose for which they were intended. My view is that it was his duty to ascertain whether they were unsuited, within the ten days, by reason of anything which an inquiry and investigation would have revealed, and an investigation would have as readily revealed the approximate ages as well as whether they would pull a wagon or plow. The purchaser would have been bound by the contract if he had sought to enforce it, if he had at the outset waived all warranties, express and implied, those imposed by law and otherwise, even if the contract had been procured by fraudulent representations. His only recourse would have been a rescission. In this case the purchaser did not tender back the mules he purchased, but he seeks to rely on the contract by pleading failure of consideration. This he can not do because he agreed to be bound unconditionally if he did not return the mules in ten days. The rule might be different if he could not have ascertained the ages of the mules within ten days. He alleges that he did not know how to ascertain their ages. He must have known that he did not, and his failure to. learn how, or to get some one else to ascertain the ages for him, is no excuse under the law for his failure. The facts of this case distinguish it from the case of Beasley v. Huyett, supra. In that case the time set related to the express warranties solely, the breach was not discoverable within the thirty-day period, and there was no waiver of warranties. Judge Bleckley simply held there, in my judgment, *260that it was-an actual fraud to make an express false and-fraudulent warranty and provide that if it was not discovered in thirty days retention of property would be evidence of compliance with the warranty, when as a matter of fact the breach of warranty could not be discovered in thirty days. In this case the breach of the express warranty might or might not have affected the suitability of the mules for the purposes intended. It was the purchaser’s duty to find out in ten days, under the contract he signed, if he proposed to stand upon it rather than on his right to rescind.